Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered October 14, 2003, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
Defendant was properly sentenced as a second felony offender. In determining that defendant’s West Virginia conviction for delivery of a controlled substance was analogous to a New York felony conviction, the court properly consulted the accusatory instrument since the statute (W Va Code § 60A-4-401 [a] [i]) criminalizes several acts which, if committed in New York, would not all be felonies (see People v Gonzalez, 61 NY2d 586, 590-591 [1984]). In light of that accusatory instrument, defendant’s guilty plea in West Virginia necessarily constituted an admission of guilt of the equivalent of a New York felony. Defendant’s remaining arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Andrias, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.